Citation Nr: 0831094	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  07-06 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement for medical services 
provided by the Elizabeth Wende Breast Clinic on October 20, 
2006.  


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from June 1979 to June 1983.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 2006 decision rendered by the Department 
of Veterans Affairs Medical Center (VAMC) in Canandaigua, New 
York.  


The record reflects that the veteran failed to appear, 
without explanation, for a videoconference hearing scheduled 
in May 2008 before a Veterans Law Judge.  She has not 
requested that the hearing be rescheduled.  Accordingly, the 
Board will proceed as if the veteran's hearing request has 
been withdrawn.  See 38 C.F.R. § 20.704(d) (2007) (providing 
that failure to appear for a scheduled hearing is treated as 
a withdrawal of the request).  


FINDINGS OF FACT

1.  The veteran incurred medical expenses for medical 
services rendered on October 20, 2006 by the Elizabeth Wende 
Breast Clinic.

2.  VA payment or reimbursement of the costs of the private 
medical services provided on October 20, 2006, by the above 
listed medical provider was not authorized prior to the 
veteran undergoing the services rendered.


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses 
arising from non-VA medical services provided on October 20, 
2006, have not been met.  38 U.S.C.A. § 1703 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 17.52, 17.55 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  The 
notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

In this case, in a December 2006 letter, the VAMC provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate her claim for payment or 
reimbursement of medical expenses.  The Board notes that 
there is no dispute as to the facts with respect to the 
existence of a pre-authorization from VA for private medical 
services rendered, so the law is dispositive.  Thus, no 
notification of what subset of the necessary information or 
evidence the veteran was to provide and what subset of the 
necessary information or evidence VA would attempt to obtain 
was necessary under the VCAA where all evidence needed to 
adjudicate the claim was of record.  Moreover, the veteran 
had actual knowledge of the requirements for establishing VA 
assumption of payment for medical services rendered by a non-
VA medical facility; therefore, any error does not affect the 
essential fairness of the adjudication of her claim.  See 
generally Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
Sanders, 487 F.3d at 891; Mayfield v. Nicholson, 19 Vet. App. 
103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  By her own report, detailed below, she was aware 
that VA authorization was required before undergoing medical 
services at a non-VA medical facility.  Thus, the Board 
concludes that no further action is necessary under the VCAA, 
and that the case is ready for appellate review.

When Department facilities are not capable of furnishing 
economical hospital care or medical services because of 
geographical inaccessibility or are not capable of furnishing 
the care or services required, the Secretary may contract 
with non-Department facilities in order to furnish hospital 
care for women veterans.  38 U.S.C.A. § 1703(a)(4) (West 
2002); 38 C.F.R. § 17.52(a) (2007).  When demand is only for 
infrequent use, individual authorizations may be used.  
38 C.F.R. § 17.52(a) (2007).  Payment shall be made only for 
those services authorized by VA.  38 C.F.R. § 17.55(f) 
(2007).  

The veteran contends that VA should assume payment for 
medical services she received at a non-VA facility on October 
20, 2006.  In her notice of disagreement and substantive 
appeal, she maintained that at the request of S.B. of the 
VAMC, she underwent a mammogram at the Elizabeth Wende Breast 
Clinic on October 20, 2006.  She contended that due to a 
mistake committed by S.B., a VA referral did not reach the 
clinic prior to her October 20, 2006 appointment.  She 
indicated that she was not aware of this problem and went 
through with the appointment.  She further reported that she 
had an appointment with S.B. on January 18, 2007 during which 
time S.B. tried unsuccessfully to put through a back dated VA 
referral to cover the mammogram.   

The evidence of record includes an October 20, 2006 letter 
from Dr. P.S. of the Elizabeth Wende Breast Clinic that 
indicated that the veteran presented in the clinic on October 
20, 2006 for a mammogram on referral from S.B., N.P.  A 
Health Insurance Claim form (noting S.B. as the referring 
physician for medical services provided on October 20, 2006 
by the Elizabeth Wende Breast Clinic) was prepared by Dr. 
P.S. and received by the VAMC Fee Processing Center after 
October 20, 2006.  Thereafter, Dr. P.S. resubmitted the form 
which was received by the processing center on January 23, 
2007.  

According to the January 2007 processing center 
reconsideration review worksheet, in January 2006, the 
veteran saw S.B. who noted that the veteran had a mammogram 
in September 2005 and that she should return to her primary 
clinic in six months.  It was reported that the veteran was 
again seen by S.B. on October 20, 2006 at which time it was 
noted that "[the veteran] had a recent mammogram today."  
There was no mention of a VA referral.  

The Board acknowledges the veteran's contentions; however, 
there is no record of a pre-authorization by VA for medical 
services rendered on October 20, 2006 by a private facility, 
a fact she does not dispute.  The Board is bound by the 
regulations of VA.  38 U.S.C.A. § 7104(c) (West 2002); 38 
C.F.R. § 20.101(a) (2007).  In the absence of pre-
authorization for non-VA non-emergent treatment, payment by 
VA for medical services the veteran received on October 20, 
2006 may not be made under 38 U.S.C.A. § 1703 (West 2002).  

Alternatively, payment or reimbursement for unauthorized 
medical expenses may be made pursuant to 38 U.S.C.A. § 1728 
(West 2002) or 38 U.S.C.A. § 1725 (West 2002); however, the 
veteran does not the meet criteria under these statutes in 
part because she has no service connected disabilities and 
the medical services she received were not rendered on a 
medical emergency basis.  

As the law and not the evidence is dispositive in this case, 
the claim must be denied because of the lack of legal 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).


ORDER

Entitlement to payment or reimbursement for medical services 
provided by the Elizabeth Wende Breast Clinic on October 20, 
2006, is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


